DECISION
The application of the above-named defendant for a review of the sentence of 15 years with 5 years suspended for Sexual Intercourse Without Consent; 10 years for the Theft and Bad Checks; the sentences to be served concurrently imposed on May 25, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: all three sentences shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentences imposed were proper and just.
We wish to thank Marshal Mickelson of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson